                         Case 21-10969-JKS             Doc 11      Filed 06/30/21        Page 1 of 15




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                    §
         In re:                                                     §     Chapter 11
                                                                    §
         CORP GROUP BANKING S.A., et al.,1                          §
                                                                    §     Case No. 21-10969 (JKS)
                                       Debtors.                     §
                                                                    §     (Joint Administration Requested)
                                                                    §
                                                                    §

            DECLARATION OF CRISTOBAL CERDA MENESES, THE DEBTORS’ CHIEF
         EXECUTIVE OFFICER, IN SUPPORT OF CHAPTER 11 PETITIONS AND FIRST DAY
                                       RELIEF

                  I, Cristobal Cerda Meneses, hereby declare under penalty of perjury:

                  1.      I am the Chief Executive Officer of the debtors in the above-captioned chapter 11

         cases (collectively, the “Debtors”). I have served as Chief Executive Officer since 2019 and I

         am generally familiar with the Debtors’ day-to-day operations, financial affairs, and books and

         records.

                  2.      Prior to being named Chief Executive Officer of the Debtors, I previously served

         as Chief Financial Officer of the Debtors from October 2010 to July 2018. My experience prior

         to my employment by the Debtors was centered mainly in Investment Banking services. I hold a

         master’s degree in Social Sciences from The University of Chicago and a master’s degree in

         Finance and an undergraduate degree in Industrial Engineering, both from Universidad de Chile.

                  3.      I submit this declaration (this “Declaration”) to provide an overview of the

         Debtors and the circumstances giving rise to these chapter 11 cases (the “Chapter 11 Cases”) as



         1
           The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s foreign tax identification
         number, are: Corp Group Banking S.A. (900-8); Compañia Inmobiliaria y de Inversiones Saga SpA (600-0);
         Inversiones CG Financial Chile Dos SpA (808-2); CG Financial Chile SpA (343-5); and CG Financial Colombia
         S.A.S. (144-5). The Debtors’ mailing address is Rosario Norte N°660, 22nd Floor, Las Condes, Santiago, Chile.
28291889.2
                         Case 21-10969-JKS            Doc 11        Filed 06/30/21      Page 2 of 15




         well as to support the Debtors’ chapter 11 petitions and the First Day Motions (defined below).

         Except as otherwise indicated herein, all facts set forth in this Declaration are based upon my

         personal knowledge of the Debtor’s operations and finances, information learned from my

         review of relevant documents, information supplied to me by other members of the Debtors’

         management and the Debtors’ advisors, or my experience concerning the Debtors’ and their

         financial condition. I am authorized to submit this Declaration on behalf of the Debtors, and, if

         called upon to testify, I could and would testify competently to the facts set forth herein.

                                                        OVERVIEW2

                 4.       The Debtors are subsidiaries of a conglomerate based in Chile, known as Corp

         Group (“Corp Group”).3 They are headquartered in Santiago, Chile and own, directly and

         indirectly, approximately 27.2% of the common equity of Itaú Corpbanca (“Itaú Corpbanca”).

         Itaú Corpbanca is a publicly traded Chilean bank (and a Securities and Exchange Commission

         registrant) controlled by Itaú Unibanco S.A. and its affiliates (collectively, “Itaú”). The Debtors

         also own, directly and indirectly, approximately 10.3% of the common equity of Itaú Corpbanca

         Colombia S.A. (“Itaú Corpbanca Colombia” and, together with Itaú Corpbanca, the “Bank”), a

         Colombian bank subsidiary of Itaú Corpbanca.

                 5.       The Debtors’ most significant assets are shares of the Bank and their revenue

         comes almost exclusively from dividends paid by the Bank. The Debtors have limited trade

         obligations arising from their operations.




         2
           Capitalized terms used but not defined in this Overview section have the meanings ascribed to such terms in the
         subsequent sections of this Declaration.
         3
           Corp Group has several other operations and businesses. These other operations are unaffected by the
         commencement of these Chapter 11 Cases, and Corp Group expects them to continue in the ordinary course without
         disruption.
28291889.2

                                                                2
                        Case 21-10969-JKS         Doc 11       Filed 06/30/21    Page 3 of 15




                 6.     The Debtors owe approximately $1.3 billion of secured obligations to Itaú and

         approximately $60 million of secured obligations to other banks. Corp Group Banking S.A.

         (“CGB”), one of the Debtors in the Chapter 11 Cases, also has substantial unsecured

         indebtedness. In 2013, it issued $500 million of New York law 6.750% notes due 2023 (the

         “144A Notes,” and the holders thereof, the “Noteholders”). CGB is the sole obligor on the 144A

         Notes and there is no recourse to any other Debtor. The 144A Notes remain outstanding and are

         in default.

                 7.     Over the past several years, the share price of Itaú Corpbanca has decreased

         dramatically and CGB has received far smaller dividend payments than expected when CGB

         issued the 144A Notes and the Debtors incurred their obligations to Itaú. Based on the current

         financial condition of the Bank, the Debtors are unable to repay their obligations in full and have

         filed these Chapter 11 Cases to liquidate and distribute their assets to their creditors in an orderly

         manner.

                 8.     Beginning in the third quarter of 2020, the Debtors urged their two primary

         creditor constituencies—Itaú and an ad hoc group of Noteholders (the “Ad Hoc Group”)—to

         engage in discussions aimed at achieving a consensual resolution of the Debtors. But while Itaú

         has participated in difficult negotiations with the Debtors for several months, the Ad Hoc Group

         has declined to meaningfully engage with the Debtors. Over the past several weeks, the Debtors

         have had increasingly productive discussions with Itaú on the terms of a transaction to be

         implemented through chapter 11 proceedings. In the days preceding the Initial Petition Date,

         rumors of a potential transaction began to leak into the Chilean press.

                 9.     On June 25, 2021 (the “Initial Petition Date”), certain of the Debtors commenced

         chapter 11 proceedings in this Court to protect the value of the Debtors’ estates and to ensure


28291889.2

                                                           3
                       Case 21-10969-JKS         Doc 11       Filed 06/30/21   Page 4 of 15




         that their creditors would be treated fairly and in an orderly manner. On June 29, 2021 (the

         “Second Petition Date”), the remaining Debtors commenced chapter 11 proceedings in this

         Court. The Debtors have requested that all of their cases be jointly administered.

                10.     To further familiarize the Court with the Debtors and the requested “first day

         relief” (the Debtors’ motions seeking such relief, the “First Day Motions”), the remainder of this

         Declaration is divided into three sections: Section I provides an overview of the Debtors’

         business and capital structure. Section II describes the events leading up to the filing of the

         Chapter 11 Cases. And Section III affirms and incorporates the facts that support the relief

         requested in the First Day Motions. In that regard, I have reviewed the Debtors’ petitions and

         First Day Motions, or otherwise have had their contents explained to me, and it is my belief that

         the relief sought therein is essential to ensure an orderly resolution of the Debtors’ business and,

         in turn, successfully maximize the value of the Debtors’ estates.

         I.      HISTORY OF THE DEBTORS’ BUSINESS

                11.     The Debtors are controlled by Corp Group, a private conglomerate. The Debtors’

         primary asset—and the focus of their operations—is their ownership interest in Itaú Corpbanca.

         Itaú Corpbanca, the fifth largest private bank in Chile, is the result of several merger and

         acquisition transactions which can be traced back to the creation of Banco de Concepción in

         1871. In 1995, Banco de Concepción was acquired by INFISA (a predecessor to Corp Group)

         and was rebranded in 1997 to the name “Corpbanca.” In 2011, Corpbanca formed Banco

         Corpbanca Colombia S.A. after acquiring Banco Santander Colombia. At this time, Corpbanca

         was a public company in which CGB held a controlling stake. In February 2013, CGB issued the

         144A Notes.

                12.     In January 2014, CGB (and certain affiliates) agreed to convey to Itaú (by way of

         a merger between Corpbanca and Banco Itaú Chile) a controlling interest in Corpbanca and
28291889.2

                                                          4
                            Case 21-10969-JKS             Doc 11       Filed 06/30/21       Page 5 of 15




         Banco Corpbanca Colombia S.A. At that time (as discussed below), CGB entered into the Itaú

         Corpbanca Credit Agreement with Itaú. The merger of Corpbanca with Banco Itaú Chile was

         agreed in January 2014 and closed in April 2016, after a lengthy process to receive regulatory

         approvals. In connection with the merger, Corpbanca, the surviving entity in the merger, was

         renamed “Itaú Corpbanca”, Banco Corpbanca Colombia was renamed “Itaú Corpbanca

         Colombia S.A.”, and each came under Itaú’s control.

                    13.      Itaú Corpbanca remains a publicly traded company (“sociedad anónima”) in both

         Chile and (through ADRs) in the United States. 39.22% of Itaú Corpbanca is owned by Itaú,

         approximately 27.2% is owned by the Debtors, and the remainder is publicly held. Debtors CGB

         and Compania Inmobiliaria y de Inversiones Saga SpA (“Saga”), certain of their non-Debtor

         affiliates, and Itaú have entered into a Shareholders Agreement dated as of April 1, 2016 (the

         “Shareholders Agreement”) with respect to the Debtors’ and Itaú’s respective interests in Itaú

         Corpbanca.

                    14.      As set forth in the corporate structure chart attached as Exhibit A:

                                    CGB is directly owned by Corpgroup Interhold SpA (“CG Interhold”).4

                                    CGB is the sole owner, directly or indirectly, of Debtors (i) Inversiones
                                     CG Financial Chile Dos SpA, (i) CG Financial Chile SpA and (iii) CG
                                     Financial Colombia S.A.S., which directly and indirectly own the majority
                                     of the Debtors’ equity interest in Itaú Corpbanca Colombia.

                                    CGB also owns approximately 43% of Saga, which owns a small
                                     percentage of the Debtors’ equity interest in Itaú Corpbanca. An affiliated
                                     non-Debtor Corp Group entity, Inversiones Gasa Limitada (“Gasa’), owns
                                     the remainder of Saga.




         4
             One share of CGB is owned by an affiliate of Interhold, Corp Group Financial Chile B.V. Sucursal en Chile.
28291889.2

                                                                   5
                             Case 21-10969-JKS         Doc 11         Filed 06/30/21   Page 6 of 15




         II.        THE DEBTORS’ ASSETS AND CAPITAL STRUCTURE

                    15.      The Debtors’ assets are composed of the following:

                                      27.2% minority ownership stake in Itaú Corpbanca;

                                      10.3% minority ownership stake, held directly and indirectly, in Itaú
                                       Corpbanca Colombia;

                                      Approximately $13 million in unencumbered cash held by CGB;

                                      $403 million in intercompany payables owed to Saga by other non-Debtor
                                       Corp Group entities (the “Saga Intercompany Payables”); and

                                      CGB’s direct and indirect equity interests in the other Debtors and Fondo
                                       de Inversion Privado Corp Life, a non-Debtor.

                    16.      A portion of CGB’s Itaú Corpbanca shares—comprising approximately 6.7% of

         Itaú Corpbanca—are unencumbered.                The remainder are pledged to Itaú and other South

         American banks.

                    17.       The bulk of the Saga Intercompany Payables are composed of a $281 million

         payable owed to Saga by Corp Group Inversiones Limitada, an indirect parent of CGB, and a

         $109 million payable owed to Saga by Corp Group Financial S.A., also an indirect parent of

         CGB. The Saga Intercompany Payables are documented as Acknowledgements of Debt made

         by the obligors thereunder, and do not have a scheduled maturity date.

                    18.      As of the Petition Date, the Debtors’ capital structure consists of the following

         debt obligations:

                        Indebtedness                              Approximate Outstanding Amount

             CGB Unsecured Notes                   $543 million

             Itaú Chile Obligations                $843 million

             Itaú Colombia Obligations             $417 million

             Other Secured Obligations             $60 million

28291889.2

                                                                  6
                       Case 21-10969-JKS       Doc 11       Filed 06/30/21   Page 7 of 15




         CGB Unsecured Notes

                19.    In 2013, CGB issued $500,000,000 of 6.750% Notes due 2023 under the

         Indenture dated as of February 5, 2013 (as amended, restated, supplemented or otherwise

         modified from time to time, the “Indenture”). The 144A Notes are unsecured. CGB is the sole

         obligor under the 144A Notes and has been in default on its obligations under the 144A Notes

         since October 2020. The 144A Notes have a scheduled maturity date of March 15, 2023. As of

         June 24, 2021, there was approximately $543,031,250 of outstanding 144A Notes, including

         accrued and unpaid interest.

         Itaú Corpbanca Obligations

                20.    On January 29, 2014, non-Debtor CG Interhold, as borrower, entered into the

         Credit Agreement (as amended, restated, supplemented or otherwise modified from time to time,

         the “Itaú Corpbanca Credit Agreement”) with Itaú, as lender, the guarantors party thereto and

         Banco Itaú Chile, as administrative agent. CGB and its Debtor affiliate, Saga, have each

         guaranteed the repayment in full of the loans under the Itaú Corpbanca Credit Agreement (the

         “Itaú Corpbanca Loans”), and CGB has pledged 84,693,464,489 shares of Itaú Corpbanca—

         approximately 16.5% of Itaú Corpbanca—to Itaú to secure its guarantee. The Itaú Corpbanca

         Loans had a scheduled maturity date of April 9, 2021, but have not been repaid. As of June 24,

         2021, there was approximately $842,841,810 outstanding under the Itaú Corpbanca Credit

         Agreement, including accrued and unpaid interest.

         Itaú Corpbanca Colombia Obligations

                21.    On October 28, 2013, non-Debtor CG Interhold, as borrower, entered into the

         Credit Agreement (as amended, restated, supplemented or otherwise modified from time to time,

         the “Itaú Corpbanca Colombia Credit Agreement”) with Itaú, as lender, the guarantors party


28291889.2

                                                        7
                       Case 21-10969-JKS          Doc 11       Filed 06/30/21   Page 8 of 15




         thereto and Banco Itaú Chile, as administrative agent. CGB has pledged its direct interest in Itaú

         Corpbanca Colombia to secure obligations under the Itaú Corpbanca Colombia Credit

         Agreement and guaranteed approximately $200 million of the obligations thereunder. Other

         Debtors (including CG Financial Colombia S.A.S., which directly holds 8.3% of Itaú Corpbanca

         Colombia) are guarantors of the full amount of the Itaú Corpbanca Colombia Credit Agreement

         and have pledged their interests in Itaú Corpbanca Colombia to secure their obligations

         thereunder.   The loans under the Itaú Corpbanca Colombia Credit Agreement (the “Itaú

         Corpbanca Colombia Loans” and, together with the Itaú Corpbanca Loans, the “Itaú Loans”)

         have a scheduled maturity date of January 31, 2022.             As of June 24, 2021, there was

         approximately $416,961,182 outstanding under the Itaú Corpbanca Colombia Credit Agreement,

         including accrued and unpaid interest.

                22.     Pursuant to the Amended and Restated Transaction Agreement among CG

         Interhold, Gasa, Itaú Corpbanca and Itaú dated January 20, 2017 (the “Transaction Agreement”)

         and certain other ancillary agreements, in January 2022, Itaú Corpbanca is obligated to purchase

         (and the Debtors are obligated to sell) the Debtors’ equity interests in Itaú Corpbanca Colombia

         for an agreed amount equal to the amount due under the Itaú Corpbanca Colombia Credit

         Agreement (plus any tax that may arise in connection with the transaction); and under the Itaú

         Corpbanca Colombia Credit Agreement, the Debtors will be obligated to use such proceeds to

         repay the Itaú Colombia Loans in full (collectively, the “Colombia Transactions”).            Put

         differently, if the Debtors consummate the Colombia Transactions, all obligations under the Itaú

         Corpbanca Colombia Credit Agreement will be satisfied in full and Itaú will have no deficiency

         claim in connection therewith against any Debtor.




28291889.2

                                                           8
                       Case 21-10969-JKS         Doc 11       Filed 06/30/21   Page 9 of 15




         Other Secured Obligations

                23.     The Debtors have pledged shares of Itaú Corpbanca with a value of approximately

         $60 million to certain other banks and private creditors to secure indebtedness of CG Interhold

         and other non-Debtor Corp Group affiliates (the “Other Secured Obligations”). Of this $60

         million, CGB has pledged $46 million and Saga has pledged $14 million. These pledges are

         so-called “non-recourse” pledges, with no accompanying direct obligation or guarantee. CGB

         expects to satisfy these claims in full by returning the collateral to the applicable secured party,

         or by providing alternative treatment with the secured party’s consent.

         Intercompany Obligations

                24.     CGB owes an approximately $72 million net intercompany payable to its

         non-Debtor parent, CG Interhold, and an approximately $10 million intercompany payable to its

         subsidiary Saga. (together, the “Intercompany Obligations”). The Intercompany Obligations do

         not have a scheduled maturity date.

         III.   KEY EVENTS LEADING TO THE CHAPTER 11 FILINGS

                A.      Itaú Corpbanca’s Declining Financial Performance Results in Substantially
                        Smaller Dividend Payments to CGB Than Had Been Projected

                25.     The Debtors’ most significant assets are their shares in the Bank, and their

         primary source of revenue is dividends declared and paid by the Bank. Since 2017, Itaú

         Corpbanca’s financial performance has declined, dividends have significantly decreased, and its

         share price has fallen substantially. From 2013 to 2016, annual dividends received by CGB from

         Itaú Corpbanca averaged 66.7 CLP billion (or $107 million). By contrast, from 2017 to 2020,

         annual dividends received by CGB from Itaú Corpbanca averaged 13.4 CLP billion (or $18

         million), a drop of approximately 80%. As a result, since 2017, CGB’s cash flow has often been

         insufficient to service its debt, and CGB has made scheduled payments to Itaú and the

28291889.2

                                                          9
                       Case 21-10969-JKS       Doc 11     Filed 06/30/21     Page 10 of 15




         Noteholders through a mix of dividend proceeds, share sale proceeds, and loans and

         contributions from non-Debtor affiliates within Corp Group. As a result, given the Bank’s

         near-term prospects, in the second half of 2020, the Debtors commenced preliminary

         restructuring discussions with Itaú and the Ad Hoc Group.

                 A.    CGB Defaults Under the 144A Notes and Itaú Loans

                 26.   In March 2020, CGB failed to pay interest when due on the 144A Notes,

         triggering a default thereunder that it then cured by making the interest payment within the

         applicable 30-day grace period. In September 2020, CGB again failed to pay interest when due

         on the 144A Notes, triggering a default thereunder which became an Event of Default (as defined

         in the Indenture) as it remained uncured after the applicable grace period expired on October 15,

         2020. CGB also failed to make the interest payment on the 144A Notes due on March 15, 2021,

         and as of the Petition Date, CGB remains in default under the 144A Notes. Furthermore, on

         April 9, 2021, CGB failed to make payment of principal (and accrued and unpaid interest) under

         the Itaú Corpbanca Credit Agreement. On April 19, 2021, Itaú declared a payment default under

         the Itaú Corpbanca Credit Agreement, and a corresponding cross-default under the Itaú

         Corpbanca Colombia Credit Agreement. Both Itaú Loans remain in default as of the Petition

         Date.

                 B.    Negotiations with Key Stakeholders

                 27.   Beginning in the third quarter of 2020, the Debtors initiated separate restructuring

         discussions with their two key creditor constituencies: Itaú and the Ad Hoc Group.

                 28.   In October 2020, Itaú signed a confidentiality agreement with CGB, and the

         Debtors provided Itaú with an initial restructuring proposal. In the months since, the Debtors

         and Itaú have engaged in extensive, arm’s-length negotiations regarding the terms of a potential

         resolution of the Debtors, which negotiations are ongoing.
28291889.2

                                                        10
                      Case 21-10969-JKS         Doc 11     Filed 06/30/21     Page 11 of 15




                29.     By contrast, the Debtors have so far been unable to make significant progress

         toward a consensual transaction with their Noteholders. Through informal discussions with legal

         advisors to, and members of, the Ad Hoc Group, the Debtors and their advisors were repeatedly

         informed that the Ad Hoc Group was not prepared to execute a confidentiality agreement to

         receive information regarding the Debtors’ financial condition, let alone negotiate a consensual

         transaction on terms acceptable to the Debtors. The Debtors will continue during the Chapter 11

         Cases to seek agreement with the Noteholders; but because the Debtors believe that the

         Noteholders’ demands substantially exceed their legal entitlements, the Debtors are prepared to

         solicit and seek confirmation of a chapter 11 plan without full Noteholder support, if necessary.

                C.      Appointment of Independent Director

                30.     On April 29, 2021, CGB appointed Roberto Guerrero Del Río to serve as an

         independent director. Mr. Guerrero is the founding partner of Guerrero Olivos, a prominent law

         firm in Chile. Before that, he was general counsel of the Central Bank of Chile between

         1975-1979; advisor to the Monetary Council and the Ministers of Finance and Economy of Chile

         between 1975-1979; General Coordinator of the restructuring of the Chilean foreign debt

         between 1977-1979; and the Deputy Executive Secretary of the Foreign Investment Committee

         of Chile between 1975-1979. He has been a member of the Chilean Bar Association since 1965

         and is a listed arbitrator at the Arbitration and Mediation Center of Santiago. Mr. Guerrero has

         approved the filing of the Chapter 11 Cases.

                D.      Capital Increase of Itaú Corpbanca

                31.     On June 10, 2021, Itaú Corpbanca announced that at a shareholders meeting

         scheduled for July 13, 2021 (the “Extraordinary Meeting’), Itaú Corpbanca would be seeking

         approval to (a) increase the capital of Itaú Corpbanca by up to CLP$830,000,000,000

         (approximately USD$1,131,000,000) through the sale of additional common shares of Itaú
28291889.2

                                                         11
                      Case 21-10969-JKS         Doc 11     Filed 06/30/21     Page 12 of 15




         Corpbanca (which existing holders will be entitled to purchase through preemptive subscription

         rights) (the “Capital Increase”). In its announcement, Itaú Corpbanca stated that the Capital

         Increase is intended to support future growth of Itaú Corpbanca and to bring its capitalization

         indexes in line with other banks in Chile, in accordance with Basel III standards.

                32.     In connection with the announcement, on June 10, 2021, in accordance with the

         Shareholders Agreement, CGB and Saga (along with certain of their non-Debtor affiliates)

         entered into a letter agreement with Itaú to, among other things, vote their respective Itaú

         Corpbanca shares at the July 13 shareholders meeting in favor of the proposed Capital Increase,

         subject to certain conditions on the terms of the Capital Increase (the “Capital Increase Support

         Agreement’). However, the Debtors are not, at this time, asking for authority to vote their Itaú

         Corpbanca shares at the Extraordinary Meeting or otherwise perform their obligations under the

         Capital Increase Support Agreement.

         IV.    FIRST DAY MOTIONS

                33.     Contemporaneously herewith, the Debtors have filed a number of First Day

         Motions seeking orders granting various forms of relief intended to facilitate the efficient

         administration of these Chapter 11 Cases. The First Day Motions include the following:

                        Administrative and Procedural Pleadings

                           Debtors’ Motion for Entry of an Order Directing Joint Administration of
                            Chapter 11 Cases.

                           Debtors’ Application for Appointment of Prime Clerk LLC as Claims and
                            Noticing Agent.

                           Debtors’ Motion for Entry of an Order (I) Restating and Enforcing
                            Protections of 11 U.S.C. §§ 105(a), 362, 365, 525, and 541(c) and
                            (II) Granting Related Relief.




28291889.2

                                                         12
                       Case 21-10969-JKS        Doc 11     Filed 06/30/21      Page 13 of 15




                        Operational Motions

                           Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing
                            Continued Maintenance and Use of Prepetition Bank Accounts,
                            (II) Authorizing Continued Use of Existing Checks and Business Forms,
                            (III) Waiving the Requirements of Section 345(b) of the Bankruptcy Code, and
                            (IV) Granting Related Relief.


                34.     I am familiar with the substance contained in each First Day Motion, and I believe

         that the relief sought in each First Day Motion (a) is necessary to minimize disruption due to the

         commencement of the Chapter 11 Cases and to permit the Debtors to administer the Chapter 11

         Cases smoothly, (b) constitutes a critical element in the Debtors achieving their goals in this

         chapter 11 process, and (c) best serves the Debtors’ estates and their stakeholders’ interests. I

         have reviewed each First Day Motion, and the facts and descriptions of the relief set forth therein

         are true and correct to the best of my information and belief with appropriate reliance on

         corporate officers and advisors and are incorporated herein in their entirety by reference. If

         asked to testify as to the facts supporting each of the First Day Motions, I would testify as to

         such facts.

                35.     I hereby certify that the foregoing statements are true and correct to the best of my

         knowledge, information, and belief, and respectfully request that all of the relief requested in the

         First Day Motions be granted, together with such other and further relief as is just and proper.




28291889.2

                                                         13
                      Case 21-10969-JKS        Doc 11     Filed 06/30/21     Page 14 of 15




                Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

         and correct to the best of my knowledge and belief.


         Dated: June 30, 2021                           /s/ Cristobal Cerda Meneses
                                                        Cristobal Cerda Meneses




28291889.2
             Case 21-10969-JKS   Doc 11   Filed 06/30/21   Page 15 of 15




                                   EXHIBIT A

              SIMPLIFIED CORP GROUP CORPORATE STRUCTURE




28291889.2
